The opinion of the Court, filed was delivered by
Black, C. J.
— This is very nearly the same case with “ Hess’s Mill Road,” in Lancaster county, decided at the present term. It is desired to vacate an old road, which has become useless, inconvenient, and burdensome ; and to supply it by another. But the best way to supply it is to use another road already established for part of the distance. In “Hess’s Mill Road” we held that the viewers might adopt such portions of the other old road as *359they thought proper, though the petition made no reference to it, hut merely prayed in general terms that the road to be vacated might be supplied by another, to be laid out in lieu of it. In the present case, the petition asked for the vacation of a road from Bomberger’s to Coover’s, and that it might be supplied by a new road from Bjfomberger’s to Oak Grove School-House, which, at the latter point, would intersect another road (McCune’s mill road), running thence to Coover’s. By this means the parts of the old road not vacated are connected together. If this could have been done by the viewers on their own judgment, I know of no principle which makes it the worse, because the petitioners also desired it, and expressed their wish for it. Oak Grove School-House was not an intermediate point, but the terminus of the new road. It was not necessary to re-survey or lay out anew McCune’s mill road, and therefore it was proper enough to make the school-house the terminus.
The order of the Court, setting aside the report of viewers, is reversed. The report is reinstated, and the record is remitted to the Court of Quarter Sessions, to be proceeded in according to law.